Citation Nr: 0619563	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  00-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a pulmonary disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to July 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the above claim.  

In May 2004, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with 
his claims folder.

This matter was previously before the Board in September 
2004, wherein it was remanded for additional development.  
The case has been returned to the Board for appellate review.


FINDING OF FACT

The medical evidence of record demonstrates that the veteran 
does not have a pulmonary disorder that is causally related 
to a permanent pacemaker implantation procedure in May 1998, 
and did not result from carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of 
fault on the part of the VA, nor is it the result of an event 
that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38  
U.S.C.A § 1151 for a pulmonary disorder have not been  met.  
38 U.S.C.A. § 1151 (West 2002);  38 C.F.R. § 3.361 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of a letter to the 
veteran dated in October 2004.  The veteran was told of what 
was required to substantiate his claim for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a pulmonary disorder and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   

Since the veteran's claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a pulmonary disorder was denied by the RO and is also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice.  See Dingess/Hartman, 19 
Vet. App. at 473.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  In July 
2005, the veteran's representative indicated that he did not 
have any additional evidence to provide other than what had 
already been reported.  In May 2006, the veteran submitted an 
additional medical opinion directly to the Board.  He 
enclosed a waiver with regard to having the additional 
evidence considered by the agency of original jurisdiction.  
As such, the Board will consider the additional evidence in 
the first instance in adjudicating this claim.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in December 1998 and November 2000.  
In March 2006, the Board obtained an independent medical 
expert opinion with regard to the issue currently before the 
Board, and in April 2006, the requested opinion was provided.  
As such, there is no duty to provide an additional 
examination or obtain an additional medical opinion.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Compensation Under 38 U.S.C.A. § 1151

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in May 
1999, after this date, and thus the current version of the 
law applies. VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2005).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such  
care, treatment, examination, services, or program has been  
completed.  Each body part or system involved is considered  
separately.  38 C.F.R. § 3.361(b) (2005).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2005).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2005).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2005).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. §  
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or  
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R.  § 3.361(d)(1) 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The veteran was hospitalized from May 11 to May 21, 1998.  He 
had a prior history of pulmonary embolus.  He used to smoke a 
pipe, but quit 20 years earlier.  A May 11, 1998 chest X-ray 
showed probable interval stable appearance of the chest.  On 
examination on admission, the lungs were clear.  On May 14, 
the veteran underwent a permanent pacemaker implantation 
procedure, as a result of prior syncopal episodes.  The VA 
hospital discharge summary dated in May 1998, shows that 
follow-up X-ray found a large pneumothorax with a collapsed 
lung.  The veteran was said to be asymptomatic and had normal 
pulse oximetries.  A chest tube was placed without 
complications with re-expansion of the lung.  The 
pneumothorax was said to have resolved.

Subsequent to the aforestated procedure, the veteran asserts 
that he has experienced increased symptoms associated with a 
pulmonary disorder, variously diagnosed as chronic 
obstructive pulmonary disease and emphysema.  He asserts that 
prior to the procedure his respiratory function was normal, 
but that thereafter, his activities were reduced as he 
experienced increased difficulty breathing.

In June 1998, the veteran complained of shortness of breath 
on exertion.   An X-ray report dated June 11, 1998 showed 
that the lungs were clear and some subcutaneous emphysema had 
resolved.  Pulmonary function tests conducted in July 1998 
reveal an assessment of dyspnea on exertion, suspect some due 
to deconditioning and prior pneumothorax (PTX).

A VA examination report dated in December 1998 shows that the 
veteran reported that since his pacemaker placement, he 
experienced dyspnea on exertion with 100 feet.  He also 
described occasional cough of white sputum only without 
hemoptysis.  He added that his exercise capacity was 
significantly diminished.  Pulmonary function tests revealed 
a forced vital capacity of 2.11 (56 percent) and forced 
expiratory volume in one second of 1.50 (62 percent) of 
predicted with a significant response to bronchodilators.  
The diagnosis, in pertinent part, was moderate chronic 
obstructive pulmonary disease.

VA outpatient treatment records dated in January 1999 show 
that the veteran was diagnosed as having bronchitis.

A private medical record from A. V. Bustillo, M.D., received 
by VA in March 2000, shows that it was indicated that prior 
to May 1998, the veteran had not had any pulmonary disorders.  
It was noted that he had yearly physicals since April 1988, 
and that he had passed each physical with no abnormalities or 
pulmonary problems.

A private medical record from I. D. Yanga, M.D., dated in 
July 2000, shows that the oximeter revealed that the 
veteran's oxygen level was at 93 percent.  He did have some 
of signs of chronic obstructive pulmonary disease, which was 
believed to be the cause of his breathing problem.  He added 
that after reviewing the veteran's history, he had been in 
perfect pulmonary health, and undergone a physical every year 
since 1988, and at no time had any pulmonary complaints or 
problems.  During the placement of a pacemaker in May 1998, a 
pneumothorax occurred, which could easily create an instant 
pulmonary obstruction causing the lung to have atelectasis, 
pulmonary obstruction can persist and become chronic.  He 
added that he was presently reviewing literature on chronic 
obstructive pulmonary disease and collapsed lung, that that 
he would be forwarding his findings.  He opined that his 
collapsed lung was the cause of the chronic obstructive 
pulmonary disease.  He further opined that the symptoms and 
findings of the veteran were directly related to what 
happened in May 1998.  He was positive that there was a 
direct correlation between that incident and his present 
condition.  His pulmonary health had dramatically changed, he 
was no longer able to walk, ride bikes or care for his 
horses, and he had never smoked.

A VA medical opinion by a pulmonologist dated in August 2000, 
shows that upon review of the medical record and pulmonary 
function tests of the veteran, it was indicated that a 
pneumothorax, a known complication of transvenous pacemaker 
placement, appeared to be iatrogenic and not spontaneous.  It 
was noted that the veteran signed a consent form for this 
procedure which included collapsed lung as a possible risk.  
The pneumothorax was detected promptly.  The record indicated 
that the veteran was asymptomatic with normal pulse oximetry, 
but a large pneumothorax was detected on a post-procedure X-
ray.  A chest tube was placed and removed appropriately.  
Follow-up X-rays documented resolution of the pneumothorax.  
The VA examiner added that in March 1995, prior to the 
pacemaker insertion, the veteran had pulmonary function 
testing performed demonstrating a mild obstructive 
ventilatory defect.  Spirometric measurements continued to 
decrease in June 1998, December 1998, and January 2000, but 
improved on the most recent testing performed in February 
2000.  These measurements indicated an obstructive defect.  
Additionally, the veteran's diffusing capacity decreased from 
July 1998 to February 2000.  In the setting of airway 
obstruction, this abnormality most likely indicated 
emphysema.  While this abnormality could also occur with 
pulmonary embolism, the veteran's history of pulmonary 
embolism preceded this decline.  Taken together, these tests 
were said to be consistent with a diagnosis of chronic 
obstructive pulmonary disease.  However, it was unlikely that 
the pneumothorax caused either the airway obstruction or the 
decreased diffusing capacity.  If the pneumothorax resulted 
in long-term pulmonary impairment, the defect seen would have 
been of a restrictive nature, due to pleural fibrosis and 
scarring.  Of note, the veteran had a mild restrictive defect 
on the December 1998 testing, but this measurement had not 
been repeated.  It was recommended that additional full 
pulmonary function tests with spirometry (to assess the 
obstructive component), lung volumes (to assess the 
restrictive component) and diffusing capacity (to assess the 
emphysematous component) be performed.  To determine whether 
the decreased diffusing capacity reflects emphysema or the 
residual of the previous pulmonary embolism, high-resolution 
CT scanning of the chest was also to be considered.

A VA examination report dated in November 2000, shows that 
the veteran presented for evaluation of ongoing respiratory 
problems in relation to a pneumothorax in 1998.  The direct 
question was whether or not a pneumothorax resulted in any 
residual impairment such as chronic obstructive pulmonary 
disease.  The veteran had chronic dyspnea.  He also had a 
distant history of tobacco use and it was reported on 
pulmonary function testing that he quit approximately 30 
years earlier.  The results of the pulmonary function testing 
revealed forced expiratory volume in one second of .69 liters 
at 25 percent predicted, an forced expiratory volume in one 
second/forced vital capacity ratio of 55 percent and a total 
lung volume of 97 percent of predicted by plethysmography.  
He had flow volume curves consistent with significant 
obstructive disease.  He also underwent a resolution 
computerized tomography scan which showed no evidence of 
pulmonary fibrosis and was otherwise unremarkable.  Physical 
examination revealed no sign of cor pulmonale. There had been 
a 2-pound weight gain since his prior visit. There was no 
history or findings suggestive of restrictive lung disease, 
i.e., kyphoscoliosis, pectus defect or primary muscle 
disease.  The remainder of the pulmonary examination was 
unremarkable.  The diagnosis was moderate chronic obstructive 
pulmonary disease.  There was no evidence that the previous 
history of pneumothorax had contributed to his pulmonary 
dysfunction.  Pneumothorax could potentially be related to 
restrictive lung disease as a sequela, however, there was no 
evidence of restrictive lung disease or interstitial lung 
disease the veteran.  His respiratory problem was said to be 
chronic obstructive pulmonary disease, i.e. emphysema 
secondary to prior tobacco use.

A statement from Dr. Yanga dated in June 2001 shows he 
indicated that the veteran did have mild obstructive 
ventricular defect, which had been proven by the 1995 
pulmonary function test.  This proved that his condition had 
become worse since that time.  His condition now reveals that 
he has much greater limitation on his life than he had before 
the error that occurred at the VA hospital in 1998.  From 
1995 to 1998, he lived a relatively normal life.  When his 
heart began to have problems in 1998 and a pace maker was 
placed in May 1998 at VA, he had a chance for a good 
recovery.  Due the error made by the surgeon at that time, he 
had not had a good recovery, nor had his lifestyle gone back 
to normal.  His heart now had the taxing burden of assisting 
his weakened pulmonary system.  Dr. Yanga added that one does 
not have to have a restrictive lung disease from a 
pneumothorax to produce the physical deterioration that had 
occurred to the veteran.  He clearly had mild obstructive 
disease in 1995, however, since 1998 his condition had gotten 
worse.  He had a heart problem that needed a pacemaker 
implanted.  Without the pacemaker, he would not have 
survived.  He did not have a choice as to weather or not to 
have the pacemaker inserted and he now does not have a choice 
concerning the limitations placed on his life.  Dr. Yanga 
noted that he had not been informed that the veteran had 
smoked in the past.

Dr. Yanga included treatises which had been written regarding 
pneumothorax.  After reviewing these articles and the 
veteran's current condition, he concluded that the veteran 
most likely would have been better after his pacemaker 
implant, however, he never returned to his normal life style 
as he experienced a set back when a pneumothorax was 
discovered which was severe enough to require a chest tube.  
The diagnoses were severe coronary artery disease with third 
degree heart block which required a pacemaker; chronic 
obstructive pulmonary disease with frequent exacerbation; and 
iatrogenic pneumothorax which aggravated both his heart 
problem and his chronic obstructive pulmonary disease.

A VA medical response to Dr. Yanga's April 2002 letter dated 
in June 2002 shows that it was felt Dr. Yanga did not bring 
any new information, but had a different interpretation of 
the veteran's past history, examination, and pulmonary 
function tests.  The November 2000 VA physician stood by his 
prior statement that the veteran's pneumothorax did not 
contribute to his progressive lung disease.  His breathing 
problems were a result of his chronic obstructive pulmonary 
disease. 

In March 2006, the Board requested that an independent 
medical expert opinion be provided with regard to the issue 
of whether the veteran's is entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
pulmonary disorder.  The Board specifically requested that an 
opinion be provided as to whether it was at least as likely 
as not (at least a 50 percent probability) that the veteran 
had an additional pulmonary disability (i.e., chronic 
obstructive pulmonary disease, emphysema, or other 
respiratory disorder) which was proximately caused by the 
pneumothorax that occurred in conjunction with the pacemaker 
implantation procedure conducted at the VA Medical Center in 
Ann Arbor, Michigan, in May 1998.  The Board also requested 
an opinion as to whether there was any type of relationship 
between the VA treatment afforded the veteran in May 1998 and 
a current pulmonary disorder, to include whether there was 
any carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA in furnishing treatment 
or care, or whether it was an event not reasonably 
foreseeable.

An independent medical expert opinion from S. Von Essen, 
M.D., M.P.H., Professor of Pulmonary, Critical Care, Sleep 
and Allergy Medicine at the University of Nebraska Medical 
Center dated in April 2006 shows that the veteran's entire 
medical record was reviewed in conjunction with formulating 
the requested opinion.  Dr. Von Essen set forth that it was 
highly unlikely that the veteran developed any additional 
pulmonary disability secondary to the pneumothorax that 
complicated the placement of a cardiac pacemaker in May of 
1998.  Review of the medical record indicated that the 
treatment of and hospital course following the iatrogenic 
pneumothorax was as expected, without further complications.  
The onset of conditions that can result in chronic pulmonary 
disability, including chronic obstructive pulmonary disease 
and the other disorders listed above, was not associated with 
experiencing an uneventful recovery from an iatrogenic 
pneumothorax.  There was no evidence that any care or 
treatment provided this veteran by the VA during the May 1998 
hospitalization resulted in additional chronic pulmonary 
disability.

Dr. Von Essen also opined that there was no relationship 
between the treatment the VA provided to the veteran in May 
1998 and the current pulmonary disorder.  There was no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or fault on the part of the VA in 
furnishing treatment or care.  Pneumothorax was a well-known 
possible complication of cardiac pacemaker placement.  The 
pneumothorax experienced by the veteran was promptly 
recognized and appropriately treated, such that long-term 
consequences of this event are not to be expected.  It was 
highly likely that the veteran's complaints of dyspnea on 
exertion and cough had one or more causes unrelated to the 
events surrounding the placement of a cardiac pacemaker in 
May 1998.

In a May 2006 letter to the Board, Dr. Yanga opined that the 
traumatic pneumothorax sustained by the veteran following his 
pacemaker implant greatly affected his life and kept him from 
returning to his normal lifestyle.  He concluded that the 
veteran had severe coronary artery disease with third degree 
heart block, requiring a pacemaker.  He also had chronic 
obstructive pulmonary disease and iatrogenic pneumothorax 
which aggravated both his heart problem and his chronic 
obstructive pulmonary disease.  He added that he had 
previously submitted several medical articles which stated 
"The morbidity from iatrogenic pneumothorax was 
substantial," and that "Iatrogenic pneumothorax was an 
important problem."

As indicated above, a critical inquiry under 38 U.S.C.A. § 
1151 is whether additional disability resulted from VA 
medical treatment.  In this regard, Dr. Von Essen 
specifically concluded that it was highly unlikely that the 
veteran developed any additional pulmonary disability 
secondary to the pneumothorax that complicated the placement 
of a cardiac pacemaker in May of 1998.  He stated that the 
onset of conditions that can result in chronic pulmonary 
disability, including chronic obstructive pulmonary disease 
and the other disorders listed above, was not associated with 
experiencing an uneventful recovery from an iatrogenic 
pneumothorax.  He found no evidence that any care or 
treatment provided to the veteran by VA during the May 1998 
hospitalization resulted in additional chronic pulmonary 
disability.

The opinion from Dr. Von Essen provides corroborative medical 
evidence of the August and November 2000 VA examiners' 
opinions, evidence which forms a medical consensus that the 
veteran did not develop any additional pulmonary disability 
secondary to the pneumothorax.  Again, the VA doctor in 
August 2000 (a pulmonologist) stated that it was unlikely 
that the pneumothorax caused either the airway obstruction or 
the decreased diffusing capacity, and that if the 
pneumothorax resulted in long-term pulmonary impairment, the 
defect seen would have been of a restrictive nature, due to 
pleural fibrosis and scarring.  The VA doctor in November 
2000 stated there was no evidence that the previous history 
of pneumothorax had contributed to the veteran's pulmonary 
dysfunction and that pneumothorax could potentially be 
related to restrictive lung disease as a sequela, however, 
there was no evidence of restrictive lung disease or 
interstitial lung disease the veteran.  Rather, the veteran's 
respiratory problem was said to be chronic obstructive 
pulmonary disease, i.e., emphysema secondary to prior tobacco 
use.  These doctors provided specific and consistent 
rationale for their opinions, and the November 2000 VA 
examiner and Dr. Von Essen indicated that they reviewed the 
veteran's claims folder.  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board therefore finds that the persuasive 
medical evidence fails to demonstrate that the veteran 
currently suffers from a current pulmonary disability as a 
result of the May 1998 VA treatment.  

Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to  establish 
some type of injury/disability due to VA medical care, but 
must still submit sufficient evidence of a causal nexus 
between that event and his or her current disability to be 
ultimately successful on the merits of the claim.  See Wade 
v. West, 11 Vet. App. 302, 305 (1998).  In this regard, the 
Board finds that the claimed pulmonary disorder was not 
causally related to the May 1998 cardiac pacemaker placement 
as Dr. Von Essen and the VA examiners clearly established 
that there was no evidence that any care or treatment 
provided by VA during the May 1998 hospitalization resulted 
in additional chronic pulmonary disability.  

The Board recognizes the conflicting opinion of Dr. Yanga, 
wherein he opined that the veteran had chronic obstructive 
pulmonary disease that was caused and/or aggravated by the 
pneumothorax.  Accordingly, the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
As noted above, the VA doctor in November 2000, along with 
Dr. Von Essen, based their opinions upon a review of the 
entire record, including the opinions from Dr. Yanga.  

Additionally, in some cases, the physician's special 
qualifications or expertise in the relevant medical specialty 
or lack thereof may be a factor.  Dr. Von Essen is a 
specialist in pulmonary disorders, was provided all the 
evidence of record and was able to assess the conflicting 
medical opinions, and provided an opinion based upon her 
particular area of expertise.  The August 2000 VA doctor was 
also a pulmonologist.  The Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Thus, the Board finds 
the VA reports of August and November 2000, as well as the 
independent medical expert opinion of Dr. Von Essen, are 
accorded greater probative value and are in essence adopted. 

In sum, the Board assigns less probative weight to the 
statements of Dr. Yanga when viewed in light of his and the 
Dr. Von Essen's and August 2000 VA doctor's respective 
medical expertise.  The IME and August 2000 VA doctor are 
specialists in pulmonology, practitioners in a medical 
discipline which the Board believes is well qualified to 
address the etiology of the veteran's pulmonary disorder.  
Dr. Von Essen's and the November 2000 VA doctor's opinions 
are based on review of the entire claims file.  Dr. Von Essen 
and both VA doctors provided detailed rationale for their 
opinions, and these opinions are found to be persuasive when 
considered with the rest of the evidence of record.  Further, 
the opinion by Dr. Von Essen provides corroborative medical 
evidence of the VA doctors' opinions, evidence which forms a 
medical consensus that the care or treatment provided by VA 
during the May 1998 hospitalization did not result in 
additional chronic pulmonary disability.  

In view of the foregoing, the Board need not address the 
matter of whether the claimed pulmonary disorder resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the May 1998 treatment at issue; or that is was 
an event not reasonably foreseeable.  Regardless, Dr. Von 
Essen concluded that there was no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
on the part of the VA in furnishing treatment or care; and 
that a pneumothorax was a well-known possible complication of 
cardiac pacemaker placement, which was promptly recognized 
and appropriately treated.  There is no persuasive evidence 
supporting a contrary conclusion.

The Board has reviewed the veteran's statements and 
testimony.  Although he has reported the difficulties he 
associates with the VA treatment, his own opinion as to 
whether VA treatment was the proper treatment for his 
presenting condition or whether or not VA was at fault, is 
not competent medical evidence.  A layperson is not competent 
to provide evidence in matters requiring medical expertise.  
See Bostain v. West, 11 Vet. App. 124,  127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186  (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation for a pulmonary disorder pursuant to 38 U.S.C.A. 
§ 1151 based upon VA treatment associated with cardiac 
pacemaker placement performed in May 1998.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a pulmonary disorder is 
denied.

____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


